


--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
EXHIBIT 10.8
CHANGE IN CONTROL SEVERANCE AGREEMENT


THIS CHANGE IN CONTROL SEVERANCE AGREEMENT (this “Agreement”), originally dated
as of [date] (the “Effective Date”), is made on ______ ___, 20__ between Massey
Energy Company, a Delaware corporation (the “Company”), and [Executive] (the
“Executive”).


WITNESSETH:


WHEREAS, Executive is a senior executive of the Company or one of its
Subsidiaries (as defined below) and has made and is expected to continue to make
major contributions to the short-term and long-term profitability, growth and
financial strength of the Company; and


WHEREAS, the Board of Directors of the Company (the “Board,” as defined in
Section 23) recognized that, as is the case with many publicly-held
corporations, the possibility of a Change in Control (as defined in Section 23)
exists and that such possibility, and the uncertainty and questions which it may
raise among management, may result in the departure or distraction of key
management personnel to the detriment of the Company and its stockholders; and


WHEREAS, the Board has determined that appropriate steps should be taken to
reinforce and encourage the continued attention and dedication of, and to
contract for the continued rendering of services by, members of the Company’s
management, including Executive, in connection with their assigned duties
without distraction in the face of potentially disturbing circumstances, and
without the Company’s loss of needed personnel, arising from the possibility of
a Change in Control; and


WHEREAS, in consideration of Executive’s continued employment with the Company,
the Company desired to provide Executive with certain compensation and benefits
set forth in this Agreement in order to ameliorate the financial and career
impact on Executive in the event Executive’s employment with the Company is
terminated for a reason related to a Change in Control.


NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements hereinafter set forth (including definitions of capitalized terms
which are set forth in Section 23 and throughout this Agreement) and intending
to be legally bound hereby, the Company and Executive agree as follows:


1. Obligations of Executive to Remain Employed.  Executive agrees that in the
event any person or group attempts a Change in Control and he is either notified
by the Board or aware of an attempted Change in Control, he shall not, without
the written agreement of the Board, voluntarily leave the employ of the Company
other than by reason of a Constructive Termination Associated With a Change in
Control (as defined in Section 23) (i) until such attempted Change in Control
terminates or (ii) if a Change in Control shall occur, until the occurrence of
such actual Change in Control.  For purposes of the foregoing clause (i) and
this Agreement, Constructive Termination Associated With a Change in Control
shall be determined, except as expressly provided in the definition of the term,
as if a Change in Control had occurred when such attempted Change in Control
(which is sometimes referred to herein as a “potential”, as opposed to an
“actual”, Change in Control) became known to the Board.  For purposes of this
Agreement, any decision by the Board that the person or group has abandoned or
terminated his or its efforts to effect a Change in Control shall be conclusive
and binding on Executive.


2. Termination Associated With a Change in Control.


(a) Involuntary Termination Associated With a Change in Control. Executive shall
be entitled to the payments and benefits provided in Section 2(b) in the event
Executive’s employment is terminated after, or in connection with, a Change in
Control, on account of:


--------------------------------------------------------------------------------




(i) an Involuntary Termination Associated With a Change in Control (as defined
in Section 23) within the two-year period after an actual Change in Control,


(ii) a termination by the Company, other than for Cause (as defined in Section
23) or other than due to Executive’s death or Disability (as defined in Section
23), that (A) occurs not more than three (3) months prior to the date on which
an actual Change in Control occurs or (B) is requested by a third party who
initiates and effects an actual Change in Control, or


(iii) a termination by Executive that occurs after a potential Change in Control
but before an actual Change in Control and is considered a Constructive
Termination Associated With a Change in Control.


For purposes of clause (ii)(B) in the preceding sentence, to be eligible to
receive amounts described in Section 2(b) below, a Change in Control must be
consummated within the twelve (12) month period following Executive’s
Termination Date (as defined in Section 23), except in circumstances pursuant to
which the consummation of the Change in Control is delayed, through no failure
of the Company or the third person, by a governmental or regulatory authority or
agency with jurisdiction over the matter, or as a result of other similar
circumstances. In such a circumstance, the remainder of the twelve (12) month
period shall be tolled and shall recommence upon termination of the delaying
event.


(b) Payments Upon Involuntary Termination Associated With a Change in Control.
Subject to the provisions of Section 2(c) or Sections 3 and 6 hereof, in the
event a termination described in Section 2(a) occurs, the Company shall pay and
provide to Executive on or beginning, as applicable, the first business day that
occurs following sixty (60) days after his Termination Date or, where Executive
is entitled to benefits under this Agreement by reason of clause (ii) or (iii)
of Section 2(a) above, the later of as soon as administratively feasible after
the date an actual Change in Control occurs or the first business day that
occurs following sixty (60) days after his Termination Date (contingent on the
execution of the release without revocation as contemplated in Section 4
hereof):


(i) a lump sum cash payment equal to 2.0 times Executive’s Base Pay (as defined
in Section 23);


(ii) a lump sum cash payment equal to 2.0 times Executive’s Target Bonus (as
defined in Section 23);


(iii) a pro rated payment of his Target Bonus for the year in which Executive’s
Termination Date occurs. The pro rated payment shall be based on Executive’s
Target Bonus as of Executive’s Termination Date, multiplied by a fraction, the
numerator of which is the number of days during which Executive was employed by
the Company in the year of his termination and the denominator of which is 365;


(iv) any award under the Company’s long-term cash and equity incentive program,
including stock option, restricted stock, restricted unit, other equity- or
cash-based incentive awards or other equity- or cash-based incentive agreements,
which by its terms vests in connection with the Change in Control, provided that
payment of such award shall be determined solely by the terms of such award and
any plan, program or arrangement which controls its determination and payment;
and


(v) for a period of 24 months following his Termination Date, Executive shall
continue to receive on a monthly basis the medical and dental coverage in effect
on his Termination Date (or generally comparable coverage) for himself and, if
applicable, his spouse and dependents, as the same may be changed from time to
time for employees generally, as if Executive had continued in


--------------------------------------------------------------------------------



employment during such period; or, as an alternative, the Company may elect to
pay Executive cash in lieu of such coverage in an amount equal to Executive’s
reasonable after-tax cost of continuing comparable coverage, where such coverage
may not be continued by the Company (or where such continuation would adversely
affect the tax status of the plan pursuant to which the coverage is provided),
with any such cash payments to be made in accordance with the ordinary payroll
practices of the Company (not less frequently than monthly) for employees
generally for the period during which such cash payments are to be provided.

(A) If Executive does not receive the cash payment described in the preceding
sentence, the Company shall take all commercially reasonable efforts to provide
that the COBRA (as defined in Section 23) health care continuation coverage
period under section 4980B of the Code (as defined in Section 23) shall commence
immediately after the foregoing 24 month benefit period, with such continuation
coverage continuing until the end of applicable COBRA health care continuation
coverage period.


(B) If Executive would have been eligible for post-retirement medical and dental
coverage had he retired from employment during the period of 24 months following
his Termination Date, but is not so eligible as the result of his Involuntary
Termination Associated With a Change in Control, then at the conclusion of the
benefit continuation period described in (A) above, the Company shall take all
commercially reasonable efforts to provide Executive on a monthly basis with
additional continued group medical and dental coverage comparable to that which
would have been available to him from time to time under the Company’s
post-retirement medical and dental program, for as long as such coverage would
have been available under such program, or, as an alternative, the Company may
elect to pay Executive cash in lieu of such coverage in an amount equal to
Executive’s reasonable after-tax cost of continuing comparable coverage, where
such coverage may not be continued by the Company (or where such continuation
would adversely affect the tax status of the plan pursuant to which the coverage
is provided), with any such cash payments to be made in accordance with the
ordinary payroll practices of the Company (not less frequently than monthly) for
employees generally for the period during which such cash payments are to be
provided.


(c) Limitation on Payments and Benefits. Notwithstanding anything in this
Agreement to the contrary, the sum of the maximum amount payable and the value
of the benefits provided to Executive pursuant to this Section 2 and Section
6(a) shall be limited to 2.99 times the sum of Executive’s Base Pay and Bonus
(as defined in Section 23). In the event a reduction is required pursuant
hereto, unless Executive is permitted by the Company to choose the order of
reduction, the order of reduction shall be first all cash payments on a pro rata
basis, then any equity compensation on a pro rata basis, and lastly medical and
dental coverage.


(d) Cessation of Employment on Account of Disability, Cause or Death.
Notwithstanding anything in this Agreement to the contrary, if Executive’s
employment terminates on account of Disability, Executive shall be entitled to
receive disability benefits under any disability program maintained by the
Company that covers Executive, and Executive shall not be considered to have
terminated employment under this Agreement and shall not receive payments and
benefits pursuant to this Section 2. If Executive’s employment is terminated by
the Company on account of Cause or because of his death, Executive shall not be
considered to have terminated employment under this Agreement and shall not
receive payments and benefits pursuant to this Section 2.


(e) Beneficiaries. Executive shall be entitled to select (and change, to the
extent permitted under any applicable law) a beneficiary or beneficiaries to
receive any compensation or benefit payable hereunder following Executive’s
death, and may change such election, in either case by giving the


--------------------------------------------------------------------------------


 
Company written notice thereof. In the event of Executive’s death or a judicial
determination of his incompetence, reference in this Agreement to Executive
shall be deemed, where appropriate, to refer to his beneficiary, estate or other
legal representative. If Executive dies without having designated a beneficiary,
or if the beneficiary so designated has predeceased Executive or cannot be
located by the Company within one year after the date when the Company commenced
making a reasonable effort to locate such beneficiary, then Executive's
surviving spouse, or if none, then Executive's estate shall be deemed to be his
beneficiary.

3. Nonqualified Deferred Compensation Plan Omnibus Provisions. Notwithstanding
any other provision of this Agreement, it is intended that any payment or
benefit which is provided pursuant to or in connection with this Agreement which
is considered to be nonqualified deferred compensation subject to Section 409A
of the Code shall be provided and paid in a manner, and at such time and in such
form, as complies with the applicable requirements of Section 409A of the Code
to avoid the unfavorable tax consequences provided therein for
non-compliance.  Notwithstanding any other provision of this Agreement, the
Board is authorized to amend this Agreement, to amend any election made by
Executive under this Agreement and/or to delay the payment of any monies and/or
provision of any benefits in such manner as may be determined by it to be
necessary or appropriate to comply, or to evidence or further evidence required
compliance, with Section 409A of the Code (including any transition or
grandfather rules thereunder).  For purposes of this Agreement, all rights to
payments and benefits hereunder shall be treated as rights to a series of
separate payments and benefits to the fullest extent allowable by Section 409A
of the Code.  Payments or provision of benefits in connection with a separation
from service payment event will be delayed, to the extent applicable, until six
months after the separation from service or, if earlier, the Executive’s death,
if the Executive is a key employee of a publicly traded corporation under
Section 409A(a)(2)(B)(i) of the Code (the “409A Deferral Period”).  In the event
such payments are otherwise due to be made in installments or periodically
during the 409A Deferral Period, the payments which would otherwise have been
made in the 409A Deferral Period shall be accumulated and paid in a lump sum as
soon as the 409A Deferral Period ends, and the balance of the payments shall be
made as otherwise scheduled.  In the event benefits are required to be deferred,
any such benefit may be provided during the 409A Deferral Period at Executive’s
expense, with Executive having a right to reimbursement from the Company once
the 409A Deferral Period ends, and the balance of the benefits shall be provided
as otherwise scheduled.  For purposes of this Agreement, termination of
employment will be read to mean a “separation from service” within the meaning
of Section 409A of the Code where it is reasonably anticipated that no further
services would be performed after that date or that the level of bona fide
services Executive would perform after that date (whether as an employee or
independent contractor) would permanently decrease to no more than 20 percent of
the average level of bona fide services performed over the immediately preceding
thirty-six (36)-month period.


4. Release. Notwithstanding the foregoing, no payments shall be made or benefits
provided under Section 2(b) unless Executive executes, and does not revoke, the
Company’s standard written release, substantially in the form as attached hereto
as Appendix A (the “Release”), of any and all claims against the Company and all
related parties with respect to all matters arising out of Executive’s
employment by the Company (other than any claim or entitlement under an employee
benefit, long term cash or equity compensation plan, program, arrangement or
agreement which is due pursuant to the terms of such plan, program, arrangement
or agreement) or a termination thereof. Such Release must be provided within
sixty (60) days after Executive’s Termination Date or, where Executive is
entitled to benefits under this Agreement by reason of clause (ii) or (iii) of
Section 2(a) above, the later of before the date an actual Change in Control
occurs or within sixty (60) days after the Executive’s Termination Date.


5. Enforcement. Without limiting the rights of Executive at law or in equity,
except as provided in Section 6, if the Company fails to make any payment or
provide any benefit required to be made or provided hereunder on a timely basis,
the Company will pay interest on the amount or value thereof at an annualized
rate of interest equal to the so-called composite “prime rate” as quoted from
time to time during the relevant period in the Eastern Edition of The Wall
Street Journal. Such interest will be payable as it accrues consistent


--------------------------------------------------------------------------------


 
with the timing of the related payments or benefits to be provided. Any change
in such prime rate will be effective on and as of the date of such change.

6. Tax Limitation on Payments by the Company. The provisions of this Section 6
shall apply notwithstanding anything in this Agreement to the contrary.


(a) Subject to the limitation in Section 2(c), in the event that it shall be
determined that any Payment would constitute an “excess parachute payment”
within the meaning of Section 280G of the Code, then the Payments under Section
2 of this Agreement (“Change in Control Payments”) shall be reduced (but not
below zero) so that the Present Value of the aggregate of all Payments does not
exceed the Reduced Amount; provided, however, that no such reduction shall be
effected if the Net After-tax Benefit to Executive of receiving all of the
Payments exceeds by more than the lesser of $25,000 or 5% of the Net After-tax
Benefit to Executive resulting from having such Change in Control Payments so
reduced. In the event a reduction is required pursuant hereto, the order of
reduction shall be first all cash payments on a pro rata basis, then any equity
compensation on a pro rata basis, and lastly medical and dental coverage. For
purposes of this Section 6, the following terms have the following meanings:


(i) “Net After-tax Benefit” shall mean the Present Value of a Payment net of all
federal state and local income, employment and excise taxes imposed on Executive
with respect thereto, determined by applying the highest marginal rate(s)
applicable to an individual for Executive’s taxable year in which the Change in
Control occurs.


(ii) “Payment” means any payment or distribution or provision of benefits by the
Company to or for the benefit of Executive, whether paid or payable or
distributed or distributable pursuant to the terms of this Agreement or
otherwise, but determined without regard to any reductions required by this
Section 6.


(iii) “Present Value” shall mean such value determined in accordance with
Section 280G(d)(4) of the Code.


(iv) “Reduced Amount” shall be an amount expressed in Present Value which
maximizes the aggregate Present Value of Payments without causing any Payment to
be subject to excise tax under Section 4999 of the Code or the deduction
limitation of Section 280G of the Code.


(b) Except as set forth in the next sentence, all determinations to be made
under this Section 6 shall be made by the nationally recognized independent
public accounting firm used by the Company immediately prior to the Change in
Control (“Accounting Firm”), which Accounting Firm shall provide its
determinations and any supporting calculations to the Company and Executive
within ten days of Executive’s Termination Date. If determined by the Accounting
Firm to be excludible from parachute payments under Section 280G of the Code,
the value of Executive’s non-competition covenant under Section 10(a) of this
Agreement shall be determined by independent appraisal by a
nationally-recognized business valuation firm acceptable to both Executive and
the Company, and a portion of the Change in Control Payments shall, to the
extent of that appraised value, be specifically allocated as reasonable
compensation for such non-competition covenant and shall not be treated as a
parachute payment. Any such determination by the Accounting Firm shall be
binding upon the Company and Executive.


(c)  If the Accounting Firm determines that Change in Control Payments should be
reduced, the Company shall promptly give Executive notice to that effect and a
copy of the detailed calculation thereof.  All determinations made by the
Accounting Firm under this Section 6 shall be binding upon the Company and
Executive and shall be made within twenty (20) business days of Executive’s
Termination Date.


--------------------------------------------------------------------------------


(d)  While it is the intention of the Company and Executive to reduce the
amounts payable or distributable to Executive hereunder only if the aggregate
Net After-tax Benefit to Executive would thereby be increased in the manner
provided for herein, as a result of the uncertainty in the application of
Section 4999 of the Code at the time of the initial determination by the
Accounting Firm hereunder, it is possible that amounts will have been paid or
distributed by the Company to or for the benefit of Executive pursuant to this
Agreement which should not have been so paid or distributed (“Overpayment”) or
that additional amounts which will have not been paid or distributed by the
Company to or for the benefit of Executive pursuant to this Agreement could have
been so paid or distributed (“Underpayment”), in each case, consistent with the
calculation of the Reduced Amount hereunder.  In the event that the Accounting
Firm, based either upon the assertion of a deficiency by the Internal Revenue
Service against the Company or Executive which the Accounting Firm believes has
a high probability of success determines that an Overpayment has been made, any
such Overpayment paid or distributed by the Company to or for the benefit of
Executive shall be treated for all purposes as a loan to Executive which
Executive shall repay to the Company together with interest at the applicable
federal rate provided for in Section 7872(f)(2) of the Code; provided, however,
that no such loan shall be deemed to have been made and no amount shall be
payable by Executive to the Company if and to the extent such deemed loan and
payment would not either reduce the amount on which Executive is subject to tax
under Sections 1 and 4999 of the Code or generate a refund of such taxes. In the
event that the Accounting Firm, based upon controlling precedent or substantial
authority, determines that an Underpayment has occurred, any such Underpayment
shall be promptly paid by the Company to or for the benefit of Executive
together with interest at the applicable federal rate provided for in Section
7872(f)(2) of the Code.

        

(e) All of the fees and expenses of the Accounting Firm in performing the
determinations referred to in this Section 6 shall be borne solely by the
Company.


(f) All payments to be made under this Section 6 (other than any Underpayment
described in Section 6(d)) must be made by the end of the Executive’s taxable
year next following the Company’s taxable year in which the Company remits the
related taxes.  Any right to reimbursement incurred due to a tax audit or
litigation addressing the existence or amount of a tax liability must be made by
the end of the Executive’s taxable year following the Executive’s taxable year
in which the taxes that are the subject of the audit or litigation are remitted
to the taxing authorities or, where no such taxes are remitted, the end of the
Executive’s taxable year following the year in which the audit is completed or
there is a final and non-appealable settlement or the resolution of the
litigation.


7. Duties upon Termination; Mitigation Obligation. Upon termination of
employment for any reason, Executive or his estate shall surrender to the
Company all correspondence, letters, files, contracts, mailing lists, customer
lists, advertising materials, ledgers, supplies, equipment, checks, and all
other materials and records of any kind that are the property of the Company or
any of its subsidiaries or affiliates, that may be in Executive’s possession or
under his control, including all copies of any of the foregoing. The Company
hereby acknowledges that it will be difficult and may be impossible for
Executive to find reasonably comparable employment following the Termination
Date. Accordingly, the payment and provision of the severance compensation by
the Company to Executive in accordance with the terms of this Agreement is
hereby acknowledged by the Company to be reasonable, and Executive will not be
required to mitigate the amount of any payment or benefit provided for in this
Agreement by seeking other employment or otherwise, nor will any profits,
income, earnings or other benefits from any source whatsoever create any
mitigation, offset, reduction or any other obligation on the part of Executive
hereunder or otherwise.


8. Legal Fees and Expenses. If litigation or arbitration is commenced by either
party to enforce or interpret any provision contained in this Agreement, the
Company will undertake to indemnify Executive for his reasonable attorneys' fees
and expenses associated with such litigation or arbitration if Executive
substantially prevails in such litigation or arbitration or any settlement
thereof.  Notwithstanding the foregoing, if it should appear to Executive that
the Company has failed to comply with any of its obligations under this
Agreement or in the event that the Company or any other person takes or
threatens to take any action to


--------------------------------------------------------------------------------


 
declare this Agreement void or unenforceable, or institutes any litigation or
other action or proceeding designed to deny, or to recover from, Executive the
benefits provided or intended to be provided to Executive under Section 2 of
this Agreement, the Company will in any event reimburse Executive for his
reasonable attorneys' fees and expenses incurred in connection therewith up to
$10,000 without regard to the commencement or outcome of any litigation or
arbitration in order for Executive to retain counsel to advise and represent
Executive in connection with any such interpretation, enforcement or defense,
including without limitation the initiation or defense of any litigation or
other legal action, whether by or against the Company or any director, officer
or employee of the Company, in any jurisdiction. Notwithstanding any existing or
prior attorney-client relationship between the Company and such counsel, the
Company irrevocably consents to Executive’s entering into an attorney-client
relationship with such counsel, and in that connection, the Company and
Executive agree that a confidential relationship will exist between Executive
and such counsel. The first $10,000 of such expenses will be paid by the Company
as they are incurred by Executive, and any balance thereof due to Executive
shall be paid within thirty (30) days after any final judgment or decision or
settlement in which Executive substantially prevails.  Any reimbursements to be
paid by the Company to the Executive under this Section 8 for the first $10,000
of such expenses must be paid as soon as administratively feasible after the
Executive incurs the expense and the Executive will be entitled to receive any
balance thereof as soon as administratively feasible after the termination of
such litigation or arbitration or any settlement thereof under terms on which
the Executive substantially prevails.
 
9. Confidentiality. Executive hereby covenants and agrees that, except as
specifically requested or directed by the Company, he will not disclose to any
person not employed by the Company, or use in connection with engaging in
competition with the Company, any confidential or proprietary information (as
provided below) of the Company. For purposes of this Agreement, the term
“confidential or proprietary information” will include all information of any
nature and in any form that is owned by the Company and that is not publicly
available (other than by Executive’s breach of this Section 9) or generally
known to persons engaged in businesses similar or related to those of the
Company. Confidential or proprietary information will include, without
limitation, the Company’s financial matters, customers, employees, industry
contracts, strategic business plans, product development (or other proprietary
product data), marketing plans, consulting solutions and processes, and all
other secrets and all other information of a confidential or proprietary nature
which is protected by the Uniform Trade Secrets Act. For purposes of the
preceding two sentences, the term “Company” will also include any Subsidiary (as
defined in Section 23; collectively, the “Restricted Group”). The foregoing
obligations imposed by this Section 9 will not apply (i) in the course of the
business of and for the benefit of the Company, (ii) if such confidential or
proprietary information has become, through no fault of Executive, generally
known to the public, or (iii) if Executive is required by law to make disclosure
(after giving the Company notice and an opportunity to contest such
requirement). In addition, if not otherwise filed by the Company with the U.S.
Securities and Exchange Commission (“SEC”) and available through public
disclosure from the SEC, Executive agrees not to disclose the terms of this
Agreement to anyone, except Executive’s spouse, attorney and, as necessary,
tax/financial advisor, except as may be required by law. Likewise, the Company
agrees that the terms of this Agreement will not be disclosed except as may be
necessary to obtain approval or authorization to fulfill its obligations
hereunder or as required by law. It is expressly understood that any violation
of the confidentiality obligation imposed hereunder constitutes a material
breach of this Agreement.


10. Covenants Not to Compete and Not to Solicit; Breach of Agreement Obligations
by Executive.


(a) Covenant Not to Compete. In the event Executive breaches his obligations to
the Company to remain employed as provided in Section 1 above or if Executive is
entitled to receive payments and benefits under Section 2 above other than
pursuant to clause (ii) or (iii) of Section 2(a) above, then, for a period of
one (1) year following Executive’s Termination Date, Executive shall not
directly or indirectly engage in (whether as an employee, consultant,
proprietor, partner, director or otherwise), or have any ownership interest in,
or participate in a financing, operation, management or control of, any person,


--------------------------------------------------------------------------------


firm, corporation or business that is a Restricted Business in a Restricted
Territory without the prior written consent of the Board. For this purpose,
ownership, whether direct or beneficial, of no more than 5% of the outstanding
securities entitled to vote generally in the election of directors of a publicly
traded corporation shall not constitute a violation of this provision.


    (b) Covenant Not to Solicit. In the event Executive breaches his obligations
to the Company to remain employed as provided in Section 1 above or if Executive
is entitled to receive payments and benefits under Section 2 above other than
pursuant to clause (ii) or (iii) of Section 2(a) above, then, for a period of
one (1) year following Executive’s Termination Date, Executive shall not: (i)
solicit, encourage or take any other action which is intended to induce any
other employee, any supplier or any customer, of the Company or any Subsidiary
to terminate his employment or relationship with the Company or any Subsidiary;
or (ii) interfere in any manner with the contractual or employment relationship
between the Company and any such employee, supplier or customer of the Company
or any Subsidiary. The foregoing shall not prohibit Executive or any entity with
which Executive may be affiliated from hiring a former employee of the Company
or any Subsidiary; provided, that such hiring results exclusively from such
former employee’s affirmative response to a general recruitment effort.
 
(c) Interpretation. The covenants contained herein are intended to be construed
as a series of separate covenants, one for each of the counties, parishes,
towns, cities or states or similar local governmental or political subdivisions
of the Restricted Territory. Except for geographic coverage, each such separate
covenant shall be deemed identical in terms to the covenant contained in the
preceding subsections. If, in any judicial proceeding, the court shall refuse to
enforce any of the separate covenants (or any part thereof) deemed included in
such subsections, then such unenforceable covenant (or such part) shall be
deemed to be eliminated from this Agreement for the purpose of those proceedings
to the extent necessary to permit the remaining separate covenants (or portions
thereof) to be enforced. 


(d) Remedies for Breach.  In the event of Executive’s termination of employment,
the Company’s obligations to provide the payments and benefits set forth in
Section 2 shall be and are expressly conditioned upon Executive’s covenants not
to compete and not to solicit as provided herein. In the event Executive
breaches his obligations to the Company as provided herein, the Company’s
obligations to provide the payments and benefits set forth in Section 2 shall
cease, and Executive shall be obligated to return to the Company any payments
and the value of any benefits previously received by him pursuant to Section 2.
In addition, it is recognized that damages in the event of breach of this
Section 10 by Executive would be difficult, if not impossible, to ascertain, and
it is therefore specifically agreed that the Company, in addition to and without
limiting any other remedy or right it may have, shall have the right to an
injunction or other equitable relief in any court of competent jurisdiction,
enjoining any such breach.  The existence of the express rights to cease or
recover payment and the value of benefits otherwise provided for in Section 2
and to obtain an injunction or other equitable relief shall not preclude the
Company from pursuing any other rights and remedies at law or in equity which it
may have.


(e) Definitions. For proposes of this Section 10, the following terms have the
following meanings:


(i) “Restricted Business” means any business function with a direct competitor
of the Company or any Subsidiary that is substantially similar to the business
function performed by Executive with the Company or any Subsidiary immediately
prior to his Termination Date.


(ii) “Restricted Territory” means the counties, parishes, towns, cities, or
states or similar governmental or political subdivisions of any country in which
the Company or any Subsidiary operates or does business, inclusive of markets in
which the Company competes with the Restricted Business to sell its products.


--------------------------------------------------------------------------------


(f) Reasonableness. In the event that the provisions of this Section 10 shall
ever be deemed to exceed the time, scope or geographic limitations permitted by
applicable laws, then such provisions shall be reformed to the maximum time,
scope or geographic limitations, as the case may be, permitted by applicable
laws.
       
11. Employment Rights. Executive and the Company acknowledge that, except as may
otherwise be provided under any other written agreement between Executive and
the Company or a Subsidiary, the employment of Executive by the Company is “at
will.”  Nothing expressed or implied in this Agreement will create any right or
duty on the part of the Company or Executive, except as provided in Section 1
above, to have Executive remain in the employment of the Company or any
Subsidiary prior to or following any Change in Control.


12. Withholding of Taxes. The Company may withhold from any amounts payable
under this Agreement all federal, state, city or other taxes as the Company is
required to withhold pursuant to any applicable law, regulation or ruling.


13. Term of Agreement.


(a) Regular Term and Extensions.  The term of this Agreement shall commence on
the Effective Date hereof and shall continue until December 31, _____; provided,
however, that commencing on December 31, ______, and each anniversary
thereafter, the term of this Agreement shall automatically be extended for one
year unless the Company gives notice not later than thirty (30) days preceding
any such anniversary year that it does not wish to extend this Agreement; and
provided, further, that regardless of any such notice by the Company, this
Agreement shall continue in effect for a period of 24 months beyond the term
provided herein if a Change in Control of the Company occurs during the period
that this Agreement is in effect.


(b) Early Termination by the Board.  Notwithstanding the foregoing, this
Agreement shall be subject to unilateral termination by the Company if the Board
determines in good faith that Executive is no longer a key management employee
to be provided the rights contained herein and so notifies Executive in writing;
provided, however, that such determination may not be made, and if made shall
have no effect, if a Change in Control shall have occurred or during any period
of time when the Company has knowledge that any person or group has taken steps
reasonably calculated to effect a Change in Control until, in the opinion of the
Board, the third person has abandoned or terminated his or its efforts to effect
a Change in Control.  


14. Successors and Binding Agreement.


(a) The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation, reorganization or otherwise) to all or
substantially all of the business or assets of the Company, by agreement in form
and substance reasonably satisfactory to Executive, expressly to assume and
agree to perform this Agreement in the same manner and to the same extent the
Company would be required to perform if no such succession had taken place. This
Agreement will be binding upon and inure to the benefit of the Company and any
successor to the Company, including without limitation any persons acquiring
directly or indirectly all or substantially all of the business or assets of the
Company whether by purchase, merger, consolidation, reorganization or otherwise
(and such successor will thereafter be deemed “Company” for the purposes of this
Agreement), but will not otherwise be assignable, transferable or delegable by
the Company.


(b) This Agreement will inure to the benefit of and be enforceable by
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees and legatees. This Agreement will supersede the
provisions of any employment agreement between Executive and the Company that
relate to any matter that is also the subject of this Agreement, and such
provisions in such employment


--------------------------------------------------------------------------------


 
agreement will be null and void. The foregoing sentence shall have no impact on
any outstanding agreement made with Executive under the Company’s long-term
incentive program, including, stock option, restricted stock, restricted unit,
other equity- or cash-based incentive awards or other equity- or cash-based
agreements at any time in effect.

(c) This Agreement is personal in nature and neither of the parties hereto will,
without the consent of the other, assign, transfer or delegate this Agreement or
any rights or obligations hereunder except as expressly provided in Sections
14(a) and (b). Without limiting the generality or effect of the foregoing,
Executive’s right to receive payments and benefits hereunder will not be
assignable, transferable or delegable, whether by pledge, creation of a security
interest, or otherwise, other than by a transfer by Executive’s will or by the
laws of descent and distribution and, in the event of any attempted assignment
or transfer contrary to this Section 14(c), the Company will have no liability
to pay any amount so attempted to be assigned, transferred or delegated.


15. Notices. For all purposes of this Agreement, all communications, including
without limitation, notices, consents, requests or approvals, required or
permitted to be given hereunder will be in writing and will be deemed to have
been duly given when hand delivered or dispatched by electronic facsimile
transmission (with receipt thereof confirmed electronically), or five (5)
business days after having been mailed by United States registered or certified
mail, return receipt requested, postage prepaid, or three (3) business days
after having been sent by a nationally recognized courier service for
overnight/next-day delivery, such as FedEx, UPS, or the United States Postal
Service, addressed to the Company (to the attention of the Secretary of the
Company) at its principal executive office and to Executive at his principal
residence, or to such other address as any party may have furnished to the other
in writing and in accordance herewith, except that notices of changes of address
will be effective only upon receipt.


16. Governing Law; Dispute Resolution. The validity, interpretation,
construction and performance of this Agreement will be governed by and construed
in accordance with the substantive laws of the State of Delaware, without giving
effect to the principles of conflict of laws of such State. Any dispute or
controversy arising under or in connection with this Agreement (other than an
action to enforce the covenants in Section 10 hereof) shall be resolved by
arbitration in either Richmond, Virginia or Charleston, West Virginia as so
determined by Executive. Three arbitrators shall be selected, and arbitration
shall be conducted, in accordance with the rules of the American Arbitration
Association. Subject to Section 8 hereof, the arbitrators shall have the
discretion to award the cost of arbitration, arbitrators’ fees and the
respective attorneys’ fees of each party between the parties as they see fit.


17. Validity. If any provision of this Agreement or the application of any
provision hereof to any person or circumstances is held invalid, unenforceable
or otherwise illegal, the remainder of this Agreement and the application of
such provision to any other person or circumstances will not be affected, and
the provision so held to be invalid, unenforceable or otherwise illegal will be
reformed to the extent (and only to the extent) necessary to make it
enforceable, valid or legal.


18. Amendment; Modification. This Agreement may only be amended by written
agreement of the parties hereto. No provision of this Agreement may be modified,
waived or discharged unless such waiver, modification or discharge is agreed to
in a writing signed by Executive and the Company. No waiver by either party
hereto at any time of any breach by the other party hereto or compliance with
any condition or provision of this Agreement to be performed by such other party
will be deemed a waiver of similar or dissimilar provisions or conditions at the
same or at any prior or subsequent time. No agreements or representations, oral
or otherwise, expressed or implied with respect to the subject matter hereof
have been made by either party that are not set forth expressly in this
Agreement.


19. Acknowledgement. Executive acknowledges that he has signed this Agreement
voluntarily and knowingly in exchange for the consideration described herein,
which Executive acknowledges is adequate and


--------------------------------------------------------------------------------


 
satisfactory to him and which Executive acknowledges is in addition to any other
benefits to which Executive is otherwise entitled and that Executive has been
and is hereby advised in writing to consult with an attorney prior to signing
this Agreement.

20. Miscellaneous. References to Sections are to references to Sections of this
Agreement. Any reference in this Agreement to a provision of a statute, rule or
regulation will also include any successor provision thereto. Whenever used
herein, the masculine includes the feminine.


21. Survival. Notwithstanding any provision of this Agreement to the contrary,
the parties’ respective rights and obligations under Sections 2, 3, 4, 5, 6, 7,
8, 9, 10, 14 and 16 will survive any termination or expiration of this Agreement
or the termination of Executive’s employment for any reason whatsoever.


22. Counterparts. This Agreement may be executed in one or more counterparts,
each of which will be deemed to be an original but all of which together will
constitute one and the same agreement.


23. Certain Defined Terms. In addition to terms defined elsewhere herein, the
following terms have the following meanings when used in this Agreement with
initial capital letters:


(a) “Base Pay” means the greater of (i) Executive’s annual base salary rate,
exclusive of Bonus, as in effect immediately preceding Executive’s Termination
Date, and (ii) Executive’s highest annual base salary rate, exclusive of Bonus,
in effect at any time during the three years immediately preceding the Change in
Control.


(b) “Board” means the Board of Directors of the Company. If Executive is also a
member of the Board, then in the case of any provision hereof that requires
action by, or a determination of, the Board in connection with this Agreement,
it is understood that such provision refers to the members of the Board other
than Executive. Unless otherwise provided by the Board and except in determining
Cause, the Compensation Committee of the Board shall have full authority to act
on behalf of the Board in connection with any duty or action expressly assigned
under, or implicitly to be acted on in connection with, this Agreement to or by
the Board.


(c) “Bonus” means the highest amounts payable under Executive’s annual cash
bonus award plus the highest amounts payable under all Executive’s outstanding
long-term cash incentive bonus awards that contain as a year of measurement, the
year in which Executive is terminated. Bonus does not include any stock option,
stock appreciation, stock purchase, restricted stock, restricted unit,
performance stock, performance unit, shadow stock or similar equity incentive
plan, program, arrangement or grant, one time bonus or payment, any amounts
contributed by the Company or any Subsidiary for the benefit of Executive to any
qualified or nonqualified deferred compensation plan, or any amounts designated
by the parties as amounts other than Bonus.


(d) “Cause” shall occur hereunder only upon:


(i) the willful and continued failure by Executive substantially to perform his
duties with the Company (other than any such failure resulting from his
incapacity due to physical or mental illness) after a written demand for
substantial performance is delivered to him by the Board which specifically
identifies the manner in which the Board believes that he has not substantially
performed his duties,


(ii) Executive’s willful breach of fiduciary duty, willful violation of any law,
rule, or regulation (other than traffic violations or similar offenses), willful
violation of a final cease and desist order or willful engaging in other gross
misconduct which is materially and demonstrably injurious to the Company or any
Subsidiary, or


--------------------------------------------------------------------------------





(iii) Executive’s conviction of, or pleading guilty or nolo contendere to, the
commission of a felony involving fraud, embezzlement, theft or moral turpitude.


For purposes of this Section 23(d), no act, or failure to act, on Executive’s
part described in clause (i) or (ii) above shall be considered “willful” unless
done, or omitted to be done, by him not in good faith and without reasonable
belief that his action or omission was in the best interest of the Company and
its Subsidiaries. Notwithstanding the foregoing, Executive shall not be deemed
to have been terminated for Cause unless and until there shall have been
delivered to him a copy of a resolution duly adopted by the affirmative vote of
not less than two-thirds of the entire membership of the Board at a meeting of
the Board called and held for the purpose, among others (after at least 20 days
prior notice to Executive and an opportunity for Executive, together with his
counsel, to be heard before the Board), of finding that (x) in the good faith
opinion of the Board Executive failed to perform his duties or engaged in
misconduct as set forth above in clause (i) or (ii) of this paragraph, and, if
applicable, that Executive did not correct such failure or cease such misconduct
after being requested to do so by the Board, or (y) as set forth in clause (iii)
of this paragraph, Executive has been convicted of or has entered a plea of nolo
contendere to the commission of a felony. The fact that Executive is or shortly
may be “retirement eligible” and thus eligible for or entitled to
post-retirement benefits from any plan, arrangement or program sponsored,
participated in or contributed to by the Company or any Subsidiary shall not
prevent Executive’s termination from being considered termination for Cause.


(e) “Change in Control” means the occurrence of any of the following events:


(i) a third person, including a “group” as defined in Section 13(d)(3) of the
Securities Exchange Act of 1934, as amended, acquires (or has acquired during
the twelve (12)-month period ending on the date of the most recent acquisition)
shares of the Company having thirty (30) percent or more of the total number of
votes that may be cast for the election of directors of the Company; or


(ii) as the result of any cash tender or exchange offer, merger or other
business combination, or any combination of the foregoing transactions, (a
“Transaction”), the persons who were directors of the Company before the
Transaction shall cease to constitute a majority of the Board of the Company or
any successor to the Company and be replaced by persons whose appointment or
election is not endorsed by the majority of directors before the Transaction.


For purposes hereof, a “potential” Change in Control is considered to occur and
remain present commencing upon the date that any person or group attempts a
Change in Control and the Executive is either notified by the Board or aware of
an attempted Change in Control.  All decisions regarding the time of the
commencement, the pendancy and the abandonment or termination of a potential
Change in Control shall be made by the Board in good faith and shall be
conclusive and binding on the Executive.  An “actual” Change in Control means
that one of the two events described in (i) or (ii) above has occurred.


(f) “COBRA” means the Consolidated Omnibus Budget Reconciliation Act of 1986, as
amended.


(g) “Code” means the Internal Revenue Code of 1986, as amended.


(h) “Constructive Termination Associated With a Change in Control” means the
termination of Executive’s employment with the Company by Executive as a result
of the occurrence, without Executive’s written consent, of one of the following
events:


--------------------------------------------------------------------------------



(i) following the occurrence of an actual, but not a potential, Change in
Control, the assignment to Executive of any duties inconsistent in any respect
with Executive’s position (including status, offices, titles and reporting
requirements), authority, duties or responsibilities in effect immediately prior
to the Change in Control, or any other action by the Company or any Subsidiary
which results in a diminution in such position, authority, duties or
responsibilities, other than an isolated, insubstantial and inadvertent action
not taken in bad faith and which is remedied by the Company or Subsidiary
promptly after receipt of notice thereof given by Executive;


(ii) following the occurrence of an actual or potential Change in Control, any
failure by the Company or any Subsidiary to continue Executive’s employment upon
the terms and conditions as existed immediately prior to the Change in Control
(other than any term or condition covered in clause (i) above), including but
not limited to compensation level and annual and long-term cash and equity
incentive opportunity, other than an isolated, insubstantial and inadvertent
failure not occurring in bad faith and which is remedied by the Company or
Subsidiary promptly after receipt of notice thereof given by Executive;


(iii) following the occurrence of an actual or potential Change in Control, a
material reduction in the level of Employee Benefits provided to Executive
immediately prior to the Change in Control; or


(iv) following the occurrence of an actual or potential Change in Control, the
relocation of Executive’s principal work location (other than in connection with
a relocation contemplated by the Company as of the date hereof or pursuant to
organizational changes in accordance with past practice) to a location that
increases Executive’s normal work commute by fifty (50) miles or more as
compared to Executive’s normal work commute immediately prior to the Change in
Control or that Executive’s required travel away from his office in the course
of discharging his responsibilities or duties of his job is increased by an
unreasonable amount as compared to that which was required of Executive in any
of the three (3) full years immediately prior to the Change in Control.


For purposes hereof, “Employee Benefits” means the perquisites, benefits and
service credit for benefits as provided under any and all employee retirement
income and welfare benefit policies, plans, programs or arrangements in which
Executive is entitled to participate, including, without limitation, any stock
option, stock appreciation, stock purchase, restricted stock, restricted unit,
performance stock, performance unit, shadow stock or similar equity incentive
plan, program, arrangement, savings, pension, supplemental executive retirement,
or other retirement income or welfare benefit, deferred compensation, incentive
compensation, group or other life, health, medical/hospital or other insurance
(whether funded by actual insurance or self-insured by the Company or a
Subsidiary), disability, salary continuation, expense reimbursement and other
employee benefit policies that may exist as of a Change in Control or any
successor policies, plans or arrangements that provide substantially similar
perquisites or benefits.


Without limiting the generality or effect of the foregoing, Executive shall have
no right to terminate employment in a Constructive Termination Associated With a
Change in Control in connection with an event described above unless (x)
Executive provides written notice to the Company within thirty (30) days of the
occurrence of such event that identifies such event with particularity, and (y)
the Company fails to correct such event within ten (10) business days after
receipt of such notice from Executive.


In no event shall the termination of Executive’s employment with the Company on
account of Executive’s death or Disability or because Executive engaged in
conduct constituting Cause be deemed to be a Constructive Termination Associated
With a Change in Control.


--------------------------------------------------------------------------------


 
(i) “Disability” means Executive becomes permanently disabled within the meaning
of, and begins actually to receive long-term disability benefits pursuant to,
the long-term disability plan of the Company or any Subsidiary in effect for, or
applicable to, Executive, or if none, then Executive is determined by the Social
Security Administration to be totally and permanently disabled for purposes of
entitlement to Social Security disability benefits.

(j) “Involuntary Termination Associated With a Change in Control” means the
termination of Executive’s employment related to a Change in Control: (i) by the
Company for any reason other than Cause, Executive’s death or Executive’s
Disability, or (ii) on account of a Constructive Termination Associated With a
Change in Control. The fact that Executive is or shortly may be “retirement
eligible” and thus eligible for or entitled to post-retirement benefits from any
plan, arrangement or program sponsored, participated in or contributed to by the
Company or any Subsidiary shall not prevent Executive’s termination from being a
Involuntary Termination Associated With a Change in Control.


(k) “Subsidiary” means any Company affiliate, whether or not incorporated, the
majority of the outstanding capital stock or other ownership interests of which
is owned, directly or indirectly, by the Company.


(l) “Target Bonus” means Executive’s annual cash bonus award target.


(m) “Termination Date” means the last day of Executive’s employment with the
Company or any Subsidiary.






--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered as of the date first above written.
 

     
MASSEY ENERGY COMPANY
   
By:
 
 
Name:
 
 
Title:
 
 
 
________________
[Executive]





--------------------------------------------------------------------------------



Appendix A


SEPARATION OF EMPLOYMENT AGREEMENT AND GENERAL RELEASE


THIS SEPARATION OF EMPLOYMENT AGREEMENT AND GENERAL RELEASE (the “Agreement”) is
made as of this      day of                 ,             , by and between
Massey Energy Company, a Delaware corporation (the “Company”), and
_______________________ (the “Executive”).


WHEREAS, Executive formerly was employed by the Company as             ; and


WHEREAS, Executive and Company entered into a Change in Control Severance
Agreement, originally dated                    ,   2005, (the “Severance
Agreement”) which provides for certain payments and benefits in the event that
Executive’s employment is terminated on account of a reason set forth in the
Severance Agreement; and


WHEREAS, an express condition of Executive’s entitlement to the payments and
benefits under the Severance Agreement is the execution of a general release in
the form set forth below; and


WHEREAS, Executive and the Company mutually desire to terminate Executive’s
employment on an amicable basis, such termination to be effective
                        ,              (“Termination Date”).


NOW, THEREFORE, IT IS HEREBY AGREED by and between Executive and the Company as
follows:


1. (a) Executive, for and in consideration of the commitments of the Company as
set forth in paragraph 6 of this Agreement, and intending to be legally bound,
does hereby REMISE, RELEASE AND FOREVER DISCHARGE the Company, its affiliates,
subsidiaries and parents, and its officers, directors, employees, and agents,
and its and their respective successors and assigns, heirs, executors, and
administrators (collectively, “Releasees”) from all causes of action, suits,
debts, claims and demands whatsoever in law or in equity, which Executive ever
had, now has, or hereafter may have, whether known or unknown, or which
Executive’s heirs, executors, or administrators may have, by reason of any
matter, cause or thing whatsoever, from the beginning of Executive’s employment
to the date of this Agreement, and particularly, but without limitation of the
foregoing general terms, any claims arising from or relating in any way to
Executive’s employment relationship with the Company, the terms and conditions
of that employment relationship, and the termination of that employment
relationship, including, but not limited to, any claims arising under the Age
Discrimination in Employment Act, the Older Workers Benefit Protection Act,
Title VII of the Civil Rights Act of 1964, the Americans with Disabilities Act,
the Family and Medical Leave Act of 1993, the Employee Retirement Income
Security Act of 1974, and any other claims under any federal, state or local
common law, statutory, or regulatory provision, now or hereafter recognized, and
any claims for attorneys’ fees and costs. This Agreement is effective without
regard to the legal nature of the claims raised and without regard to whether
any such claims are based upon tort, equity, implied or express contract or
discrimination of any sort.


(b) To the fullest extent permitted by law, and subject to the provisions of
paragraph 11 below, Executive represents and affirms that (i) [other than
            ,] Executive has not filed or caused to be filed on Executive’s
behalf any claim for relief against the Company or any Releasee and, to the best
of Executive’s knowledge and belief, no outstanding claims for relief have been
filed or asserted against the Company or any Releasee on Executive’s behalf; and
(ii) [other than             ,] Executive has not reported any improper,
unethical or illegal conduct or activities to any supervisor, manager,
department head, human resources representative, agent or other representative
of the Company, to any member of the Company’s legal or compliance departments,
or to the ethics hotline, and has no knowledge of any


--------------------------------------------------------------------------------


 
such improper, unethical or illegal conduct or activities. Executive agrees to
dismiss with prejudice all claims for relief filed before the date hereof.

(c) Notwithstanding any other provision herein, the foregoing release does not
apply to any claim or entitlement under an employee benefit or long term cash or
equity incentive compensation plan, program, arrangement or agreement which is
due pursuant to the terms of such plan, program, arrangement or agreement.


2. The Company, for and in consideration of the commitments of Executive as set
forth in this Agreement, and intending to be legally bound, does hereby REMISE,
RELEASE AND FOREVER DISCHARGE Executive from all claims, demands or causes of
action arising out of facts or occurrences prior to the date of this Agreement,
but only to the extent the Company knows or reasonably should know of such facts
or occurrence and only to the extent such claim, demand or cause of action
relates to a violation of applicable law or the performance of Executive’s
duties with the Company; provided, however, that this release of claims shall
not in any case be effective with respect to any claim by the Company alleging a
breach of Executive’s obligations under this Agreement. [Note: The Company and
Executive may, but shall not be required to mutually agree on a case-by-case
basis at the time of the signing of this release to include the foregoing
provision, or a substantially similar provision, to this Agreement.]


3. In consideration of the Company’s agreements as set forth in paragraph 6
herein, Executive agrees to comply with the limitations described in Sections 9
and 10 of the Severance Agreement.


4. Executive further agrees and recognizes that Executive has permanently and
irrevocably severed Executive’s employment relationship with the Company, that
Executive shall not seek employment with the Company or any affiliated entity at
any time within two (2) years after his Termination Date, and that the Company
has no obligation to employ him in the future.


5. Executive further agrees that Executive will not disparage or subvert the
Company, or make any statement reflecting negatively on the Company, its
affiliated corporations or entities, or any of their officers, directors,
employees, agents or representatives, including, but not limited to, any matters
relating to the operation or management of the Company, Executive’s employment
and the termination of Executive’s employment, irrespective of the truthfulness
or falsity of such statement.


6. In consideration for Executive’s agreements as set forth herein, the Company
agrees to pay or provide to or for Executive the payments and benefits described
in Section 2(b) of the Severance Agreement, the provisions of which are
incorporated herein by reference. Except as set forth in this Agreement, it is
expressly agreed and understood that Releasees do not have, and will not have,
any obligations to provide Executive at any time in the future with any
payments, benefits or considerations other than those recited in this paragraph,
those excluded from release in Section 1(c) of this Agreement or those required
by law, other than under the terms of any benefit plans which provide benefits
or payments to former employees according to their terms.


7. Executive understands and agrees that the payments, benefits and agreements
provided in this Agreement are being provided to him in consideration for
Executive’s acceptance and execution of, and in reliance upon Executive’s
representations in, this Agreement. Executive acknowledges that if Executive had
not executed this Agreement containing a release of all claims against the
Company, Executive would not have been entitled to the payments and benefits set
forth in Section 2(b) of the Severance Agreement.


8. Executive acknowledges and agrees that the Company previously has satisfied
any and all obligations owed to him under any employment agreement or offer
letter Executive has with the Company and, further, that this Agreement
supersedes any employment agreement or offer letter Executive has with the
Company, and any and all other prior agreements or understandings, whether
written or oral, between the parties which are inconsistent with this Agreement,
and further, that, except as set forth expressly herein, no promises or


--------------------------------------------------------------------------------


 
representations have been made to him in connection with the termination of
Executive’s employment agreement, if any, or offer letter, if any, with the
Company, or the terms of this Agreement or the Severance Agreement.

9. If not otherwise filed by the Company with the U.S. Securities and Exchange
Commission (“SEC”) and available through public disclosure from the SEC,
Executive agrees not to disclose the terms of this Agreement or the Severance
Agreement to anyone, except Executive’s spouse, attorney and, as necessary,
tax/financial advisor, except as may be required by law. Likewise, the Company
agrees that the terms of this Agreement will not be disclosed except as may be
necessary to obtain approval or authorization to fulfill its obligations
hereunder or as required by law. It is expressly understood that any violation
of the confidentiality obligation imposed hereunder constitutes a material
breach of this Agreement.


10. Executive represents that Executive does not presently have in Executive’s
possession any records and business documents, whether on computer or hard copy,
and other materials (including but not limited to computer disks and tapes,
computer programs and software, office keys, correspondence, files, customer
lists, technical information, customer information, pricing information,
business strategies and plans, sales records and all copies thereof)
(collectively, the “Corporate Records”) provided by the Company and/or its
predecessors, subsidiaries or affiliates or obtained as a result of Executive’s
prior employment with the Company and/or its predecessors, subsidiaries or
affiliates, or created by Executive while employed by or rendering services to
the Company and/or its predecessors, subsidiaries or affiliates. Executive
acknowledges that all such Corporate Records are the property of the Company. In
addition, Executive shall promptly return in good condition any and all Company
owned equipment or property, including, but not limited to, automobiles,
personal data assistants, facsimile machines, copy machines, pagers, credit
cards, cellular telephone equipment, business cards, laptops and computers,
unless mutually agreed upon in writing. As of the Termination Date, the Company
will make arrangements to remove, terminate or transfer any and all business
communication lines including network access, cellular phone, fax line and other
business numbers.


11. Nothing in this Agreement shall prohibit or restrict Executive from: (i)
making any disclosure of information required by law; (ii) providing information
to, or testifying or otherwise assisting in any investigation or proceeding
brought by, any federal regulatory or law enforcement agency or legislative
body, any self-regulatory organization, or the Company’s designated legal,
compliance or human resources officers; or (iii) filing, testifying,
participating in or otherwise assisting in a proceeding relating to an alleged
violation of any federal, state or municipal law relating to fraud, or any rule
or regulation of the Securities and Exchange Commission or any self-regulatory
organization.


12. The parties agree and acknowledge that the agreement by the Company
described herein, and the settlement and termination of any asserted or
unasserted claims against the Releasees, are not and shall not be construed to
be an admission of any violation of any federal, state or local statute or
regulation, or of any duty owed by any of the Releasees to Executive.


13. Executive agrees and recognizes that should Executive breach any of the
obligations or covenants set forth in this Agreement, the Company will have no
further obligation to provide Executive with the consideration set forth herein,
and will have the right to seek repayment of all consideration paid up to the
time of any such breach. Further, Executive acknowledges in the event of a
breach of this Agreement, Releasees may seek any and all appropriate relief for
any such breach, including equitable relief and/or money damages, attorneys’
fees and costs.


14. Executive further agrees that the Company shall be entitled to preliminary
and permanent injunctive relief, without the necessity of proving actual
damages, as well as to an equitable accounting of all earnings, profits and
other benefits arising from any violations of this Agreement, which rights shall
be cumulative and in addition to any other rights or remedies to which the
Company may be entitled.


--------------------------------------------------------------------------------



15. This Agreement and the obligations of the parties hereunder shall be
construed, interpreted and enforced in accordance with the laws of the State of
Delaware, without giving effect to the principles of conflict of laws of such
State.

16. Executive certifies and acknowledges as follows:


(a) That Executive has read the terms of this Agreement, and that Executive
understands its terms and effects, including the fact that, other than as
excepted in paragraph 1 hereof, Executive has agreed to RELEASE AND FOREVER
DISCHARGE the Company and each and every one of its affiliated entities from any
legal action arising out of Executive’s employment relationship with the Company
and the termination of that employment relationship; and


(b) That Executive has signed this Agreement voluntarily and knowingly in
exchange for the consideration described herein, which Executive acknowledges is
adequate and satisfactory to him and which Executive acknowledges is in addition
to any other benefits to which Executive is otherwise entitled; and


(c) That Executive has been and is hereby advised in writing to consult with an
attorney prior to signing this Agreement; and


(d) That Executive does not waive rights or claims that may arise after the date
this Agreement is executed; and


(e) That the Company has provided him with a period of [twenty-one (21) -
generally applicable for an individual termination] or [forty-five (45) -
generally applicable for a group termination] days within which to consider this
Agreement, and that Executive has signed on the date indicated below after
concluding that this Separation of Employment Agreement and General Release is
satisfactory to him; and


(f) Executive acknowledges that this Agreement may be revoked by him within
seven (7) days after execution, and it shall not become effective until the
expiration of such seven (7) day revocation period. In the event of a timely
revocation by Executive, this Agreement will be deemed null and void and the
Company will have no obligations hereunder.


Intending to be legally bound hereby, Executive and the Company executed the
foregoing Separation of Employment Agreement and General Release this
             day of             ,             .
 

   
Witness:
Executive
         
MASSEY ENERGY COMPANY
         
By:
 
Witness:
Name:
   
Title:
   










